FILED
                             NOT FOR PUBLICATION                            OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMEER IBRAHIM NEMER TOMA,                       No. 08-72082

               Petitioner,                       Agency No. A097-837-774

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Sameer Ibrahim Nemer Toma, a native and citizen of Jordan, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

adjustment of status. Our jurisdiction is governed by 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Hernandez v. Mukasey, 345

F.3d 824, 832 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

         The agency properly concluded that Toma failed to establish that he was the

beneficiary of an approved visa petition: a requirement for his application for

adjustment of status to proceed. See 8 U.S.C. § 1255(i)(B); cf. Hernandez, 345

F.3d at 843.

         We also lack jurisdiction to review Toma’s unexhausted ineffective

assistance of counsel claim. See Puga v. Chertoff, 488 F.3d 812, 815-16 (9th Cir.

2007).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                      08-72082